Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 20180174845 A1) in view of Ando (US 8647972 B1.)

Jang does not disclose a metal material formed over the first TiN material; a second TiN material formed over the metal material, wherein a top portion of the first TiN material, a top portion of the metal material, and a top portion of the second TiN material are formed to a same height relative to sidewalls of the trench.  
However, work function liners are often conformal and multilayered.  For example, Ando discloses a first titanium nitride (TiN) material (first liner 106, including titanium nitride col 3 ln 35-40, fig 1) formed a trench (trench 103); a metal material (second liner layer 107, of metal material col 5 ln 34) formed over the first TiN material; a second TiN material (third liner 108, including titanium nitride col 3 ln 35-40) formed over the metal material, wherein a top portion of the first TiN material, a top portion of the metal material, and a top portion of the second TiN material are formed to a same height relative to sidewalls (sidewalls 103) of the trench (fig 1).  This trilayer liner protects the center metal material from oxygen (col 1 ln 45-47) and the height can be adjusted to adjust the work function (col 5 ln 15-25).   A person having ordinary skill in the art at the time of filing could replace the access line of Jang with the trilayer liner of Ando to achieve the predictable result of increased work function adjustability.  This would arrive at the claimed limitation.  In the combination, each element would continue to perform the same as it does separately: the gate of Jang would continue to control the channel, while the trilayer 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 1, the combination of Jang and Ando discloses a sense line (contact plug 851, Jang fig 9) coupled to the first source/drain region; and a storage node (memory element 850, Jang fig 9) coupled to the second source/drain region.  
Regarding claim 2, the combination of Jang and Ando of claim 1 further discloses that the first TiN material is formed to a thickness in a range of 3-50 A (angstroms)(thickness between about 10 and 30 angstroms, col 4 ln 31 Ando, to correspond to quarter gap work function, col 4 ln 25 Ando).  

	Regarding claim 24, Jang discloses a method (Jang discloses the device, and thus formation must have been performed) comprising: forming a first source/drain region (first doped region 111, fig 5a) and a second source/drain region (second doped region 112) formed in a substrate material (substrate 101); forming a trench (trench, abstract) in the substrate material;  forming a channel (channel region 110) that separates the first source/drain region and the second source/drain region; forming a gate (buried word line gate structure 407/108); forming a dielectric material (dielectric layer 106) that separates the gate from the channel (fig 5a); forming an access line (TiN 113 and Si-based low work function material 114) in the trench connected to the gate,  wherein the access line includes: a first titanium nitride (TiN) material (TiN 113) formed in the trench.



Jang a metal material formed over the first TiN material; and a second TiN material formed over the metal material, wherein a top portion of the first TiN material, a top portion of the metal material, and a top portion of the second TiN material are formed to a substantially same height relative to sidewalls of the trench.
However, work function liners are often conformal and multilayered.  For example, Ando discloses a first titanium nitride (TiN) material (first liner 106, including titanium nitride col 3 ln 35-40, fig 1) formed a trench (trench 103); a metal material (second liner layer 107, of metal material col 5 ln 34) formed over the first TiN material; a second TiN material (third liner 108, including titanium nitride col 3 ln 35-40) formed over the metal material, wherein a top portion of the first TiN material, a top portion of the metal material, and a top portion of the second TiN material are formed to a same height relative to sidewalls (sidewalls 103) of the trench (fig 1).  This trilayer liner protects the center metal material from oxygen (col 1 ln 45-47) and the height can be adjusted to adjust the work function (col 5 ln 15-25).   A person having ordinary skill in the art at the time of filing could replace the access line of Jang with the trilayer liner of Ando to achieve the predictable result of increased work function adjustability.  This would arrive at the claimed limitation.  In the combination, each element would continue to perform the same as it does separately: the gate of Jang would continue to control the channel, while the trilayer liner of Ando would continue to provide an adjustable work function contact and protect the work function liner from oxidative damage, as disclosed by Ando.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Ando and further in view of Wu (US pub US 2013/0161734 A1.)
Regarding claim 3, the combination of Jang and Ando of claim 1 does not explicitly disclose that the metal material is formed to a height in a range of 60-200 A (although Ando does disclose that the height of the workfunction liner can be adjusted to change the work function.)  
However, Wu discloses a metal material (first workfunction layer 210, figure 5A) wherein the metal material is formed to a height in a range of 60-200 A. (preferably between 10 nm and 500 nm, para 0031).
The height of the first workfunction layer 210 of Wu could be applied to the device of Jang and Ando.  In the combination, the work function contact of Jang and Ando would continue to provide a contact with adjustable work function.  Because Jang and Ando are silent as to the measured height of the work function layer, the skilled artisan would look to Wu to determine what dimensions are appropriate.  Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Ando and Wu and further in view of ‘876 Kim (US pub 2010/0221876).

However, in the same field of endeavor, Wu discloses that this metal material is “is preferably between 10 nm and 500 nm.” para 0031.  Additionally in the same field of endeavor, ‘876 Kim discloses trenches “formed to a depth of 1500-3500 Angstroms” para 0139.
The apparatus of Jang and Ando could be formed with a metal material height of 50nm, which is within the range disclosed by Wu, (10-500nm), in a trench 150nm deep, which is within the range disclosed by ‘876 Kim (150-350nm.)  This combination would arrive at the claimed limitation of a metal material formed to a height that is approximately 30% of a depth of the trench.  
In the combination, the work function liner of Jang and Ando, of a size disclosed by Wu, would continue to function as a work function liner, while the trench of Jang would continue to support the gate.  Adjusting the heights of the work function liner is known to change the work function accordingly, as disclosed by Ando at e.g. col 5 ln 22-25.  Thus, the artisan having ordinary skill in the art would have been motivated to optimize the ratio of the work function liner to the total depth of a trench, as taught by Ando, and would have considered sizes and ratios previously known in the art, including ratios about 30%.   It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the liner height ratio through routine experimentation and optimization to obtain optimal or desired device performance because the height of the work function liner is recognized as a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results.  See MPEP § 2144.05.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 
Thus the claimed invention would therefore have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 5, the combination of Jang and Ando and Kim of claim 3 further discloses that  the trench is formed to a depth in a range of 1000-1500 A (trenches “formed to a depth of 1500-3500 Angstroms” para 0139, ‘876 Kim).  

Claims 6 and 8 and rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Ando and further in view of Jian (US 20190157102 A1).
Regarding claim 6, the combination of Jang and Ando of claim 1 does not disclose that the trench is formed to a width in a range of 100-150 A.  
However, trenches are often formed to a width in a range of 100-150 A, to increase the number of circuits per unit area of the substrate.  For example, Jian discloses trenches formed to a width of 5-10 nanometers (claim 12), or less than 20 nanometers (claim 12).  The width of the trench of Jang could likewise be formed to a width of 10-15 nanometers, as in Jian.  This would arrive at the claimed limitation.  In the combination, the trenches (of both Jang and Jian) would continue to support and confine the gate.  Jang is silent as to the dimensions of this feature, therefore the skilled artisan would look to Jiang to determine what dimensions are appropriate.

Regarding claim 8, the combination of Jang, Ando, and Jian of claim 6 further discloses that a width of the trench is less than or equal to 50 A (5nm, claim 12, Jian).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Ando and further in view of ‘876 Kim (US pub 2010/0221876) and Jian (US 20190157102 A1).
Regarding claim 7, the combination of Jang and Ando of claim 1 does not disclose that the trench has an aspect ratio in a range of 8-12.  
However, trenches are often formed to a width in a range of 100-150 A, to increase the number of circuits per unit area of the substrate.  For example, Jian discloses trenches formed to a width of 5-10 nanometers (claim 12), or less than 20 nanometers (claim 12).  Additionally trenches are often formed to a depth of 150 nm or more to increase the length of the gate.  For example, ‘876 Kim discloses trenches “formed to a depth of 1500-3500 Angstroms” para 0139.
The apparatus of Jang and Ando could be formed in a trench 150nm deep and 15nm wide, which is within the range disclosed by ‘876 Kim (150-350nm) and Jiang (5-20nm), respectively.  This combination would arrive at the claimed limitation of an aspect ratio in a range of 8-12 (10).  In the combination, the trenches (of Jang and ‘876 Kim and Jian) would continue to support and confine the gate.  Jang is silent as to the dimensions of this feature, therefore the skilled artisan would look to ‘876 Kim and Jiang to determine what dimensions are appropriate.
.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wells (US 20150024584 A1) discloses a trench with layers of TiN and metal material which are formed to a “substantially” same height, see fig 9, TiN layers 154, 150; TaN 152.
Trevino (US 20150021694 A1) discloses a trench with layers of TiN and metal material which are formed to a “substantially” same height, see e.g. fig 11.
Renn (US 20090114966 A1) discloses a variety of trench aspect ratios, e.g. para 0021, 0025, etc

    PNG
    media_image1.png
    375
    458
    media_image1.png
    Greyscale
Standaert (US 20140284717 A1) discloses bottle-shaped deep trenches, wherein a width W2, fig 2 and 3, varies.  The examiner notes that claim 8 of the instant application does not limit “a width” to any area occupied by the access line.

    PNG
    media_image2.png
    569
    575
    media_image2.png
    Greyscale


Omura (US 20070210350 A1) discloses contact plugs which extend into a gate electrode, e.g. fig 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072.  The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                         /THS/
Examiner, AU 2817

/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812